Citation Nr: 1431098	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, (RO). 

The Veteran provided testimony at hearings conducted before personnel at the RO in August 2007 and February 2008.  Transcripts from both hearings are of record.

In a September 2011 decision, the Board denied the Veteran's claim for service connection for dizziness and remanded the claim of entitlement to a higher initial rating for bilateral hearing loss.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In a May 2012 Order, the Court vacated and remanded that part of the September 2011 Board decision that denied the claim or service connection for dizziness for further development and readjudication consistent with the Joint Motion for Partial Remand (JMR).  In a November 2011 rating decision, the RO increased the rating of the service connected bilateral hearing loss to 20 percent from October 12, 2011.

In September 2012, the Board remanded the appeal for further development for both the hearing loss and dizziness claims, to include a new VA medical examination to determine the nature and likely etiology of the Veteran's disability manifested by dizziness.  

In February 2013, the Board issued a new decision denying the dizziness claim, and remanded the hearing loss claims for further development 

The record reflects the Veteran appealed the February 2013 Board decision to the Court.  By a January 2014 Order, the Court, pursuant to a new JMR, vacated that portion of the Board's February 2013 decision that denied service connection for a disability manifested by dizziness, and remanded the case for action consistent with the JMR.  

For the reasons stated below, the Board finds that further development is required in order to comply with the terms of the January 2014 JMR.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that the JMR which was the basis for the Court's January 2014 Order in this case stated that the hearing loss claims had been remanded, that this claim was not before the Court and therefore not subject to appellate review.  However, it is noted that the Board issued a decision in July 2013 which denied a rating in excess of 10 percent for the Veteran's hearing loss prior to October 12, 2011; or a rating in excess of 20 percent thereafter.  Nothing in the record available for the Board's review reflects that decision has been appealed to the Court.  Therefore, those claims are considered resolved, and the Board no longer has jurisdiction to address them.


REMAND

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In February 2013, the Board found that the preponderance of the competent medical and other evidence of record was against a finding that the Veteran has a disability manifested by dizziness that is etiologically related to service or service-connected hearing problems, to include by way of aggravation.  The Board supported this finding, in part, based upon an October 2012 VA examiner's opinion that "the Veteran's disability manifested by dizziness/vertigo/Meniere's disease is not caused by or aggravated by his service-connected hearing loss and tinnitus."  However, the 2014 JMR, in essence, criticized the adequacy of the VA examiner's rationale in support of this opinion, contending that it does not adequately discuss the issue of aggravation.  In short, the JMR essentially found the October 2012 VA examination to be inadequate.

As noted in the Introduction, the January 2014 Court Order remanded this case for action consistent with the JMR.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to accord the Veteran a new examination that does adequately address the etiology of his dizziness, to include the issue of secondary aggravation.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for dizziness since October 2012.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service dizziness symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his dizziness claim.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that any currently diagnosed disability manifested by dizziness (to include Meniere's disease) is caused or aggravated by the service connected bilateral hearing loss and/or tinnitus.

The examiner is informed that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of dizziness/Meniere's disease disability present (i.e., a baseline) before the onset of the aggravation.

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion without resort to speculation, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since this case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



